EXHIBIT 10.3.3

AMENDMENT NO. 3 TO LEASE

THIS AMENDMENT NO. 3 TO LEASE (this “Amendment”) is made as of the 8 day of
APRIL, 2010 (“Effective Date”) by and between WISCONSIN PLACE OFFICE LLC, a
Delaware limited liability company (“Landlord”), and CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant have previously entered into that certain Office
Lease Agreement dated as of the 27th day of April, 2007 as amended by Amendment
No. 1 to lease dated as of August 25, 2008 and Amendment No. 2 to Lease dated as
of February 17, 2009 (as amended, the “Lease”) with respect to One Hundred and
Thirty Four Thousand Seven Hundred Ninety-Three (134,793) square feet of
rentable area (“Original Premises”) in the office building (“Building”) that is
part of the Project known as Wisconsin Place, as more particularly described in
the Original Lease; and

WHEREAS, Tenant has elected to construct the Terrace as defined in the Lease and
in connection therewith amend the Lease as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:

 

  1. Defined Terms. Except as otherwise provided herein, all capitalized terms
used herein shall have the same meanings as provided for such terms in the
Original Lease. The Original Lease, as modified and amended by this Amendment
shall be referred to herein as the “Lease”. All references to the “Lease” in the
Original Lease and this Amendment are deemed to mean the Original Lease, as
modified and amended by this Amendment.

 

  2. Terrace Door. In connection with construction of the Terrace, Tenant, at
its sole cost and expense, shall install a door from the Premises to the
Terrace. The plans and specifications shall be approved prior to construction by
Landlord in its sole discretion and shall comply with all Legal Requirements. If
installation of the door involves or affects any base building systems, then
Landlord’s contractors will be used to perform such work to ensure that
warranties are maintained. At the end of the Lease Term, at Owner’s option,
Tenant shall remove the door and restore the base building wall, on the exterior
and interior, to its original condition.

 

1



--------------------------------------------------------------------------------

  3. Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Tenant enforceable according to the terms thereof.

 

  4. Authority. Tenant and each of the persons executing this Amendment on
behalf of Tenant hereby represents and warrants to Landlord that Tenant is a
duly organized and existing limited liability company and is in good standing
under the laws of the State of Delaware, that all necessary limited liability
company action has been taken to enter into this Amendment and that the person
signing this Amendment on behalf of Tenant has been duly authorized to do so.
Landlord and each of the persons executing this Amendment on behalf of Landlord
hereby represents and warrants to Tenant that Landlord is a duly organized and
existing limited liability company and is in good standing under the laws of the
State of Delaware, that all necessary limited liability company action has been
taken to enter into this Amendment and that the person signing this Amendment on
behalf of Landlord has been duly authorized to do so.

 

  5. Mutual Negotiation. Landlord and Tenant each hereby covenant and agree that
each and every provision of this Amendment has been jointly and mutually
negotiated and authorized by both Landlord and Tenant, and in the event of any
dispute arising out of any provision of this Amendment, Landlord and Tenant do
hereby waive any claim of authorship against the other party.

 

  6. Binding Effect. This Amendment shall not be effective and binding unless
and until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment, including, but not limited to, all
covenants of the Lease as modified hereby, shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 3 to
Lease as of the date and year first above written.

 

        LANDLORD:            WISCONSIN PLACE OFFICE LLC,            a Delaware
limited liability company            By:       Wisconsin Place Office Manager
LLC,             a Delaware limited liability company, its Manager   

 

WITNESS:     By:  

/s/ Peter D. Johnston

      Name:  

Peter D. Johnston

 

      Title:  

Senior Vice President

 

    TENANT:     CAPITALSOURCE FINANCE LLC,     a Delaware limited liability
company WITNESS:     By:  

/s/ Chris Woods

      Name:  

Chris Woods

/s/ Jacqueline C. Vernon

      Title:  

CTO

 

3